FILED
                           NOT FOR PUBLICATION                              FEB 20 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-50199

              Plaintiff - Appellee,              D.C. No. 3:10-cr-02463-JLS-1

  v.
                                                 MEMORANDUM *
MARIO CHAVEZ-TELLO,

              Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Southern District of California
                   Janis L. Sammartino, District Judge, Presiding

                      Argued and Submitted February 5, 2013

                                Pasadena, California

Before: PREGERSON, W. FLETCHER, and NGUYEN, Circuit Judges.

       Defendant Mario Chavez-Tello appeals the denial of his motion to dismiss

supervised release revocation proceedings. The government initiated proceedings

to revoke Chavez-Tello’s three-year supervised release term from a prior

conviction after a new conviction for illegal reentry. Chavez-Tello filed a motion


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
to dismiss the proceedings in light of amendments to United States Sentencing

Guidelines § 5D1.1(c). The district court noted that the guideline amendments

were not retroactive and that Chavez-Tello was sentenced before they took effect.

The court found that it had no authority to dismiss the proceedings, and it denied

Chavez-Tello’s motion. We have jurisdiction under 28 U.S.C. § 1291, and we

affirm.

      The parties dispute the appropriate standard of review. Chavez-Tello argues

that we should review the district court’s decision for an abuse of discretion, citing

United States v. Barrera-Moreno, 951 F.2d 1089, 1091 (9th Cir. 1991). The

government argues that plain-error review applies here because Chavez-Tello has

raised new claims on appeal. See United States v. Gallegos, 613 F.3d 1211,

1213–14 (9th Cir. 2010). It is unnecessary to decide this question because there

was no error here, plain or otherwise. We also assume without deciding that

Chavez-Tello did not forfeit his right to appeal by admitting that he violated his

supervised release conditions.

      The district court correctly determined that it did not have the legal authority

to dismiss the revocation proceedings under these circumstances. On appeal,

Chavez-Tello identifies two possible sources of authority. First, he points to 18

U.S.C. § 3583(e). That provision authorizes the district court to take certain


                                           2
enumerated actions related to supervised release terms. However, by its terms §

3583(e) does not give the court the discretionary authority to simply dismiss

revocation proceedings at any time as Chavez-Tello urges.

      Second, Chavez-Tello argues that the district court can dismiss revocation

proceedings for any reason pursuant to its inherent supervisory powers. He has

provided no authority directly supporting this position. A district court’s inherent

powers to dismiss a prosecution are typically limited to situations where a

defendant’s rights have been violated or where the integrity of judicial proceedings

has otherwise been compromised. See United States v. Miller, 4 F.3d 792, 795 (9th

Cir. 1993); see also United States v. Chapman, 524 F.3d 1073, 1087 (9th Cir.

2008) (“A court may dismiss an indictment under its supervisory powers only

when the defendant suffers substantial prejudice and where no lesser remedial

action is available.” (internal quotation marks and citations omitted)).

      We see no reason to depart from these principles under the circumstances

here. Chavez-Tello has not alleged any prosecutorial misconduct or other

violations of his rights. Moreover, the district court already had the statutory

authority to remedy any injustice by declining to revoke his supervised release

term after weighing the applicable statutory factors. See § 3583(e). Given the

availability of this “lesser remedial action,” Chapman, 524 F.3d at 1087, we


                                           3
conclude that the district court lacked the authority to dismiss revocation

proceedings pursuant to its supervisory powers under these circumstances. See

Miller, 4 F.3d at 795.

      AFFIRMED.




                                          4